t c memo united_states tax_court l ben smith carol smith petitioners v commissioner of internal revenue respondent docket no filed date steven t barta for petitioners jonathan j ono for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined the following defi- ciencies in and accuracy-related_penalties under sec_6662 a on petitioners’ federal_income_tax tax 1unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years at issue all rule references are to the tax_court rules of prac- continued year deficiency dollar_figure big_number accuracy-related_penalty under sec_6662 dollar_figure dollar_figure the only issue remaining for decision is whether petitioners are liable for for the accuracy-related_penalty under sec_6662 we hold that they are findings_of_fact all of the facts in this case which the parties submitted under rule have been stipulated by the parties and are so found petitioners resided in hermiston oregon at the time they filed the petition in this case starting around date l ben smith mr smith began working for raytheon demilitarization company raytheon on johnston island around date shortly before mr smith’s employment with raytheon began mr smith attended an orientation session presented by raytheon raytheon’s orientation session during raytheon’s orientation session raytheon orally informed mr smith that johnston island was not tax exempt and that he was to be liable for tax on the compensation that he earned while working on johnston island around date after raytheon’s orientation session raytheon issued a so-called continued tice and procedure assignment letter to mr smith raytheon’s date assign- ment letter the receipt of which mr smith acknowledged by signing that letter raytheon’s date assignment letter inter alia described certain benefits that raytheon was to provide to mr smith as a result of mr smith’s working on johnston island that letter stated inter alia johnston island is not tax exempt therefore standard tax obligations apply raytheon included with raytheon’s date assign- ment letter certain documents raytheon’s enclosure to raytheon’s date assignment letter that set forth certain terms and conditions of mr smith’s employment with raytheon among the documents in raytheon’s enclosure to raytheon’s date assignment letter was a document entitled tax treatment of johnston island assignment expenses raytheon’s description of the tax treatment of johnston island assignment expenses which provided assignment expense tax classification travel in-transit relocation expense employee w-2 and tax withholding treatment subject_to w-2 reporting-not subject_to_withholding if deductible remote site differential compensation taxable subsistence and quarters business travel expense taxable off-island rotation personal travel emergency leave compensation taxable taxable note you should also consult your personal tax advisor for application to your particular tax considerations throughout and mr smith continued to work for raytheon on johnston island during and mr smith received wages from raytheon totaling dollar_figure and dollar_figure respectively around date raytheon issued another letter to mr smith raytheon’s date letter that included revisions to certain terms and conditions of his employment on johnston island raytheon’s date letter stated inter alia johnston island is not tax exempt therefore standard tax obligations apply raytheon included with raytheon’s date letter certain documents including a document that was identical to raytheon’s description of the tax treatment of johnston island assignment expenses on date the internal_revenue_service irs issued a news_release entitled johnston inland sic individuals may not claim income exclusion irs date news_release that news_release stated in pertinent part the internal_revenue_service reminds individuals in an unincorporated u_s_territory such as johnston island that they may not claim the exclusion for personal_service_income earned in a u s possession under sec_931 they also cannot exclude this income as foreign_earned_income under the exclusion provision in sec_911 at one time johnston island was listed as a u s pos- session for purposes of the possessions exclusion under 2throughout and mr smith worked on johnston island for washington group international formerly raytheon for convenience we shall hereinafter refer only to raytheon and not to washington group international the code however the law was changed under amendments enacted by the tax_reform_act_of_1986 johnston island is not a specified_possession for purposes of new sec_931 so income earned on the island is not subject_to exclusion the irs published publication tax guide for individuals with income from u s possessions for use in the preparation of individual tax returns for the taxable_year irs publication for irs publication for stated in pertinent part for the possession exclusion applies only to individuals who are bona_fide residents of american samoa individuals in the following u s possessions or territories are not eligible for the possession exclu- sion discussed here johnston island sometime prior to date an individual named brian jordan mr jordan sent a letter to president george w bush mr jordan’s letter to president bush that letter stated in pertinent part subject cfr vol part sec_1_908 to revised as of date dear sir i would like to know if the above mentioned subject is still current for johnston atoll island because i 3the record does not disclose who mr jordan is or his relationship if any to petitioners have been unable to obtain an answer from the i r s on date in response to mr jordan’s letter to president bush the irs center in philadelphia pennsylvania sent a letter to mr jordan irs date letter to mr jordan that was signed by david l medeck who was identified in that letter as field director accounts management the irs date letter to mr jordan stated in pertinent part i am responding to your letter to president george w bush you asked about the code_of_federal_regulations cfr as it pertains to johnston island i am enclosing sec_1_931-1 these regulations are current as of date attached to the irs date letter to mr jordan was a copy of sec_1_931-1 income_tax regs which the department of the treasury treasury promulgated under sec_931 prior to its amendment by sec_1272 of the tax_reform_act_of_1986 tra publaw_99_514 100_stat_2593 we shall refer to sec_931 prior to its amendment by the tra as old sec_931 on date and date respectively peti- tioner signed form_1040 u s individual_income_tax_return for each of their taxable years joint_return and 4see infra note joint_return thereafter they filed their joint_return and their joint_return in the joint_return petitioners reported wage income of dollar_figure and claimed an exclusion_from_gross_income of dollar_figure dollar_figure exclusion of wages in the joint_return petitioners reported wage income of dollar_figure and claimed an exclusion_from_gross_income of dollar_figure dollar_figure exclusion of wages on page line of the joint_return petitioners included the following nota- tion with respect to the dollar_figure exclusion of wages code sec_931 deduct-see attached petitioners attached to the joint_return a document entitled federal supplemental informa- tion petitioners’ attachment to their joint_return that document stated taxpayer worked on johnston island atoll during tax_year and subsequent to title_26 vol part sec_1_908 to 26cfr revision taxpayer is entitled to exclude earnings from reportable income reproduced literally respondent issued to petitioners a notice_of_deficiency notice with respect to their taxable years and in that notice respondent determined inter alia to disallow 5on date and date respectively leland rubesh signed the joint_return and the joint_return as return preparer 6the record does not disclose the respective dates on which petitioners filed their joint_return and their joint_return petitioners’ dollar_figure exclusion of wages and petitioners’ dollar_figure exclusion of wages respondent further determined in the notice that petitioners are liable for and for the accuracy-related_penalty under sec_6662 because of negligence or disregard of rules or regulations under sec_6662 or a substantial_understatement of tax in peti- tioners’ joint_return under sec_6662 opinion we must determine whether petitioners are liable for for the accuracy-related_penalty under sec_6662 because of negligence under sec_6662 or a substantial understate- ment of tax under sec_6662 sec_6662 imposes an accuracy-related_penalty equal to percent of the underpayment to which sec_6662 applies sec_6662 applies to the portion of any underpayment which is attributable to inter alia negligence sec_6662 or a substantial_understatement of tax sec_6662 the term negligence in sec_6662 includes any failure to make a reasonable attempt to comply with the code see sec_6662 negligence has also been defined as a failure to do what a reasonable person would do under the circumstances see 963_f2d_907 6th cir 7respondent concedes that petitioners are not liable for for the accuracy-related_penalty under sec_6662 affg tcmemo_1991_179 91_tc_686 affd 893_f2d_656 4th cir a return position that has a reasonable basis within the meaning of sec_1_6662-3 income_tax regs is not attributable to negligence sec_1_6662-3 income_tax regs the meaning of the term reasonable basis is set forth in sec_1 b income_tax regs as follows reasonable basis is a relatively high standard of tax reporting that is significantly higher than not frivolous or not patently improper the reasonable basis standard is not satisfied by a return position that is merely arguable or that is merely a colorable claim if a return position is reasonably based on one or more of the authorities set forth in sec_1 d iii taking into account the relevance and persuasiveness of the authorities and subsequent developments the return position will generally satisfy the reasonable basis standard even though it may not satisfy the substantial_authority standard as defined in sec_1_6662-4 see sec_1_6662-4 for rules with respect to relevance persuasiveness subsequent developments and use of a well-reasoned construction of an applicable statutory provision for purposes of the substantial_understatement_penalty in addition the reasonable_cause and good_faith excep- tion in sec_1_6664-4 may provide relief from the penalty for negligence or disregard of rules or regulations even if a return position does not satisfy the reason- able basis standard a return position that does not have a reasonable basis is attributable to negligence 251_f3d_862 9th cir for purposes of sec_6662 there is a substantial_understatement of tax for any taxable_year if the amount of the understatement for the taxable_year exceeds the greater of percent of the tax required to be shown in the return for the taxable_year or dollar_figure sec_6662 an understatement is equal to the excess of the amount of tax required to be shown in the tax_return over the amount of tax shown in such return see sec_6662 the amount of the understatement is to be reduced by that portion of the understatement which is attrib- utable to the tax treatment of any item by the taxpayer if there is or was substantial_authority for such treatment sub- stantial authority sec_6662 or any item if a the relevant facts affecting the item’s tax treatment are adequately disclosed in the return or in a statement attached to the return adequate_disclosure sec_6662 and b there is a reasonable basis for the tax treatment of such item by the taxpayer reasonable basis sec_6662 the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment if it is shown that there was reasonable_cause for and that the taxpayer acted in good_faith with respect to such portion sec_6664 the determination of whether the taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circum- stances including the taxpayer’s efforts to assess such tax- payer’s proper tax_liability the knowledge and experience of the taxpayer and the reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs before turning to petitioners’ position under sec_6662 we shall address sec_7491 although respondent must have commenced respondent’s examination of petitioners’ return for the year at issue after date the parties do not address sec_7491 respondent has the burden of production under that section with respect to the accuracy-related_penalty under sec_6662 to meet that burden respondent must come forward with sufficient evidence showing that it is appropriate to impose the accuracy-related_penalty 116_tc_438 although respondent bears the burden of production with respect to the accuracy-related_penalty that respondent determined for petitioners’ taxable_year respon- dent need not introduce evidence regarding reasonable_cause substantial_authority or similar provisions the taxpayer bears the burden_of_proof with regard to those issues id old sec_931 permitted citizens of the united_states to exclude income derived from sources within possessions of the united_states except puerto rico the u s virgin islands and guam if certain conditions were satisfied although old sec_931 did not define the term possession_of_the_united_states sec_1_931-1 income_tax regs promulgated under old sec_931 provided that the term possession_of_the_united_states included johnston island sec_1272 of the tra amended old sec_931 to exclude from income in the case of an individual who is a bona_fide_resident of a specified_possession during the entire taxable_year gross_income derived from sources within any such specified_possession sec_931 as amended by sec_1272 of the tra defines the term specified_possession to mean only guam american samoa and the northern mariana islands sec_931 around 6½ months before petitioners signed their joint_return we issued our opinion in specking v commissioner sec_1_931-1 income_tax regs promulgated under sec_931 prior to its amendment by the tra provided in pertinent part sec_1_931-1 citizens of the united_states and domestic corporations deriving income from sources within a possession_of_the_united_states a definitions as used in sec_931 and this section the term possession_of_the_united_states includes american samoa guam johnston island midway islands the panama canal zone puerto rico and wake island on date the treasury_department promulgated t d 2005_20_irb_1016 which revised sec_1_931-1 income_tax regs promulgated under old sec_931 subsequent to that revision sec_1_931-1 income_tax regs provides in pertinent part sec_1_931-1 exclusion of certain income from sources within guam american samoa or the northern mariana islands -- reserved 9although the record establishes the date on which petition- ers signed their joint_return the record does not disclose continued t c affd sub nom 68_fedappx_44 9th cir affd sub nom 357_f3d_1108 10th cir in specking we held inter alia johnston island does not constitute a specified_possession for purposes of sec_931 as amended by the tra and the amendment of old sec_931 by the tra became effective as to taxpayers who earned compensation while working on johnston island for taxable years that began after date id pincite in so holding we rejected as misplaced the reliance by the taxpayers in specking on sec_1_931-1 income_tax regs promulgated under old sec_931 id pincite we stated the regulatory language on which petitioners rely defines the term possession for purposes of old sec_931 as we have concluded above that provi- sion no longer applies to petitioners consequently the regulatory provision also has no application to them and is obsolete as to petitioners id pincite petitioners nonetheless claimed the dollar_figure exclusion of wages in their joint_return according to petitioners’ attachment to their joint_return they did so in reliance on sec_1_931-1 income_tax regs that the treasury promulgated under old sec_931 and that we found in specking was obsolete with respect to taxpayers who earned compensation while working continued the date on which petitioners filed that return on johnston island for taxable years that began after date on the record before us we find that respondent has satisfied respondent’s burden of production under sec_7491 with respect to the accuracy-related_penalty under sec_6662 and b that respondent determined for we turn now to petitioners’ position that they are not liable for for the accuracy-related_penalty under sec_6662 according to petitioners they are not liable for that penalty because there was substantial_authority for claiming the dollar_figure exclusion of wages in their joint_return there was adequate_disclosure of the relevant facts affecting such tax treatment of those wages and there was a reasonable basis for such tax treatment we shall address only whether petitioners had a reasonable basis in claiming the dollar_figure exclusion of wages in their joint_return if the record were to establish that peti- tioners did not have a reasonable basis in claiming that exclu- sion such return position of petitioners would be attributable to negligencedollar_figure van camp bennion v united_states f 3d pincite in support of petitioners’ position that they had a reason- 10a fortiori a return position that did not have a reason- able basis is not a position for which there was substantial_authority under sec_6662 and the regulations there- under able basis in claiming the dollar_figure exclusion of wages in their joint_return petitioners advance three arguments as follows it is petitioners’ position that there was a reasonable basis for questioning the effective date of the proposed amendments to sec_931 old sec_931 contained in the tax reform act tra it has never been established that the so called specific possessions have ever entered into the required agree- ments regarding tax_administration which the tax reform act included as a condition_precedent to the effective date of the proposed amendments this was the basis upon which the court’s decision in specking et al supra 117_tc_95 affd sub nom 68_fedappx_44 9th cir affd sub nom 357_f3d_1108 10th cir was appealed to the 9th and 10th circuit courts of appeal the decisions affirming to tax courts opinion not being issued until based upon the respondent’s contin- ued publication of sec_1_931-1 mr medeck’s response irs date letter to mr jordan to the presidential inquiry and the question posed in the appeal of the specking et al supra opinion there was a reasonable basis for the petitioners treat- ment of l ben smith’s johnston island income on the return filed for the year sufficient to relieve them from liability for the sec_6662 addi- tions to the tax reproduced literally we consider first petitioners’ arguments that they had a reasonable basis in claiming the dollar_figure exclusion of wages in their joint_return because the amendment by the tra 11on date when petitioners signed their joint_return no notice of appeal had been filed with respect to 117_tc_95 affd sub nom haessley v commissioner 68_fedappx_44 9th cir affd sub nom umbach v commissioner 57_f3d_1108 10th cir it was not until date that the taxpayers involved filed respective notices of appeal to the u s courts of appeals for the ninth circuit and the tenth circuit of old sec_931 was not effective for their taxable_year since certain implementing agreements were not entered into between the united_states and the specified possessions identi- fied in sec_931 after that amendment and after the amendment by the tra of old sec_931 the treasury did not amend or withdraw sec_1_931-1 income_tax regs promulgated under old sec_931 and therefore petitioners were entitled to rely on that regulation around 6½ months before petitioners signed their joint_return we rejected both of those arguments in 117_tc_95 as discussed above in specking we held that the amendment of old sec_931 by the tra became effective as to taxpayers who earned compensation while working on johnston island for taxable years that began after date id pincite in so holding we rejected the argument advanced by the taxpayers in specking and petitioners here that the existence of certain implementing agreements between the united_states and the speci- fied possessions identified in sec_931 after its amendment by the tra was a condition_precedent to the effective date of such amendment of old sec_931 id as also discussed above in specking we further rejected the argument of the taxpayers there and petitioners here that sec_1_931-1 income_tax regs promulgated under old sec_931 continued to apply after 12see supra note the tra amended old sec_931 because the treasury did not amend or withdraw that regulation id pincite in specking we held that old sec_931 no longer applied to the taxpayers there id and that consequently the regulatory provision also has no application to them and is obsolete as to petitioners in specking id pincite in so holding we stated we do not agree with petitioners that respondent’s failure to amend sec_1_931-1 income_tax regs supports petitioners’ position as the supreme court recently observed regarding another unamended regula- tion provision the treasury’s relaxed approach to amending its regulations to track code changes is well documented the absence of any amendment is more likely a reflection of the treasury’s inattention than any affirmative intention on its part to say anything at all united dominion indus inc v united_states u s iddollar_figure 13even before we issued our opinion in 117_tc_95 affd sub nom 68_fedappx_44 9th cir affd sub nom umbach v commissioner 57_f3d_1108 10th cir the united_states district_court for the district of hawaii u s district_court held that taxpayers who earned compensation during and while working on johnston island must include such compensation in gross_income for those years farrell v united_states aftr 2d ustc par big_number d haw affd 313_f3d_1214 9th cir in so holding the u s district_court rejected the arguments of the taxpayers in farrell and petitioners here that the amendment by the tra of old sec_931 was not effective because certain imple- menting agreements were not entered into between the united_states and the specified possessions identified in sec_931 after that amendment and that the taxpayers were entitled to rely on sec_1_931-1 income_tax regs promulgated under old sec_931 because that regulation was not amended or withdrawn by the treasury after the tra amended old sec_931 in reject- ing the argument of the taxpayers in farrell with respect to the continued we conclude that petitioners’ arguments relating to the effective date of the amendment by the tra of old sec_931 and the failure by the treasury to amend or withdraw sec_1_931-1 income_tax regs did not provide petitioners with a reasonable basis in claiming the dollar_figure exclusion of continued effective date of the amendment by tra of old sec_931 the u s district_court stated the outdated sec_931 was no longer in the internal_revenue_code in the to period had congress intended that the outdated sec_931 have continuing effect it would have stated so in the amended sec_931 farrell v united_states aftr 2d pincite1 n ustc par big_number at big_number n in rejecting the argument of the taxpayers in farrell that sec_1_931-1 income_tax regs promulgated under old sec_931 allowed them to exclude the income earned while working on johnston island the u s district_court stated although sec_931 was amended regulation was not amended to reflect the changes made to sec_931 see united_states tax reporter explanation of sec_931 caution the treasury has not yet amended reg sec_1_931-1 to reflect changes made by p l to read regula- tion as including johnston island as a speci- fied possession for purposes of sec_931 would be contrary to the plain intent of congress which is to allow income to be excluded from gross_income for only guam american samoa and the northern mariana islands accordingly this court does not give any deference to the treasury’s outdated interpretation of possession in regulation farrell v united_states aftr 2d pincite0 to ustc par big_number at big_number wages in their joint_return we consider now petitioners’ third argument in support of their position that they had a reasonable basis in claiming the dollar_figure exclusion of wages in their joint_return as we understand that argument petitioners maintain that in claim- ing that exclusion they relied on the irs date letter to mr jordan14 that the irs sent in response to mr jordan’s letter to president bushdollar_figure on the record before us we reject any such argument the record does not establish that petitioners were even aware of the irs date letter to mr jordan when they signed their joint_return in relying on old sec_931 and sec_1_931-1 income_tax regs promulgated under old sec_931 in claiming the dollar_figure exclusion of wages in their joint_return petitioners not only ignored 117_tc_95 and farrell v united_states aftr 2d 14as stated supra note the record does not disclose who mr jordan is or his relationship if any to petitioners 15the irs date letter to mr jordan stated in pertinent part i am responding to your letter to president george w bush you asked about the code_of_federal_regulations cfr as it pertains to johnston island i am enclosing sec_1_931-1 these regulations are current as of date ustc par big_number d haw affd 313_f3d_1214 9th cir they also disregarded admonitions from mr smith’s employer and from the irs that compensation earned while working on johnston island is taxable and may not be excluded from income in this regard before petitioners signed their joint_return mr smith received multiple warnings from his employer one a little less than months before petitioners signed that return that johnston island was not tax exempt and that therefore standard tax obligations apply and that certain so-called assignment expenses were to be treated as compensation that is taxable the irs date news_release was issued that inter alia stated johnston island is not a ‘specified possession’ for purposes of new sec_931 so income earned on the island is not subject_to exclusion and irs publication for was issued that provided inter alia that taxpayers who earned compensation while working on johnston island are not eligible for the possession exclusion discussed here in this publication under the circumstances extant when petitioners signed their joint_return petitioners at a minimum should have consulted a professional about whether to claim the dollar_figure exclusion of wages in that return and relied on such professional’s advice see 731_f2d_1417 9th cir affg 79_tc_714 petitioners do not contend that they did so and do not claim that they are not liable for for the accuracy-related_penalty under sec_6662 because they relied on the advice of a professional on the record before us we find that petitioners did not have a reasonable basis in claiming the dollar_figure exclusion of wages in their joint_return on that record we further find that petitioners’ return position in claiming the dollar_figure exclusion of wages was attributable to negligence see van camp bennion v united_states f 3d pincite on the record before us we further find that petitioners have failed to carry their burden of establishing that there was reasonable_cause for and that they acted in good_faith with respect to any portion of the underpayment for petitioners’ taxable_year see sec_6664 sec_1_6664-4 income_tax regs on that record we find that petitioners have failed to carry their burden of showing any circumstances that would enable us to find that they had reasonable_cause for and acted in good_faith in claiming the dollar_figure exclusion of wages in their joint returndollar_figure 16for example petitioners have failed to show that after we issued 117_tc_95 they consulted a professional who advised them to claim the dollar_figure exclusion of wages in their joint_return indeed petitioners have failed to show that after we issued specking they even made any efforts to consult a professional about whether to make such a claim see 731_f2d_1417 9th cir affg 79_tc_714 based upon our examination of the entire record before us we find that petitioners have failed to carry their burden of establishing that they are not liable for for the accuracy- related penalty under sec_6662 and b dollar_figure we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant and or mootdollar_figure to reflect the foregoing and the concessions of the parties decision will be entered for respondent with respect to the deficiency for and the deficiency and the accuracy-related_penalty under sec_6662 for and for petitioners with respect to the accuracy-related_penalty under sec_6662 for 17in light of our finding that petitioners are liable for for the accuracy-related_penalty because of negligence under sec_6662 we shall not address respondent’s argument that petitioners are liable for that year for that penalty because of a substantial_understatement of tax under sec_6662 18we note that taibo v commissioner tcmemo_2004_196 is materially distinguishable from the instant case in taibo the taxpayer unlike petitioners in the instant case filed his return for the year in question ie prior to the issu- ance of specking v commissioner supra
